                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION (DETROIT)


In re:                                                Chapter 7

Passport USA Inc.,                                    Case No. 19-48625
a/k/a Passport Pizza,
                                                      Hon. Phillip J. Shefferly
         Debtor.
                                         /


                               ORDER TO SHOW CAUSE


         On June 10, 2019, Passport USA Inc. initiated this case by filing a Chapter 7

petition (ECF No. 1). The petition states that Passport USA Inc. is a corporation and

it is signed by Michael Bischoff, stating that he is an authorized representative of the

Debtor. In the place on the petition for an attorney signature, the petition states

“Lawyer to be determined.”

         E.D. Mich. LBR 9010-1(a)(1) states that:

         A corporation, partnership or other entity other than an individual may
         not file a petition or other paper, nor appear as a debtor, plaintiff,
         defendant or other party in an adversary proceeding, unless it is
         represented by an attorney duly admitted to, and in good standing with,
         the bar of the United States District Court for this district.

         Because Passport USA Inc. is a corporation, it cannot file a petition or other

paper in this case unless it is represented by an attorney. Accordingly,




  19-48625-pjs      Doc 10   Filed 06/20/19   Entered 06/20/19 15:01:45   Page 1 of 2
      IT IS HEREBY ORDERED that the Debtor must appear at a hearing to be held

on June 28, 2019 at 9:30 a.m., before the Honorable Phillip J. Shefferly, in

Courtroom 1975, 211 West Fort Street, Detroit, Michigan 48226, to show cause why

the Court should not dismiss this case because of non-compliance with Local

Bankruptcy Rule 9010-1(a)(1).




Signed on June 20, 2019




                                        -2-

  19-48625-pjs    Doc 10   Filed 06/20/19   Entered 06/20/19 15:01:45   Page 2 of 2
